Exhibit 10.7

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of January 1, 2014 (the “Effective Date”), by and between Stewart Information
Services Corporation (the “Company”), and Glenn H. Clements (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the definition of terms and conditions regarding Executive’s
entitlement of certain payments, including: Long Term Incentive Plan, Short Term
Incentive Plan, and Key Employee Equity Plan, as specified and defined in the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 2.2.1. Short Term Incentives, in the Employment Agreement shall be
amended and superseded by the following Section 2.2.1:

2.2.1 Short Term Incentives. The Executive shall be eligible to receive an
annual short term incentive cash payment, the incentive plan to be determined by
the Board in its sole discretion. The terms of the short term incentive plan
(“STI Plan”) are set out in Exhibit A hereto, which is incorporated herein for
all purposes. The terms and conditions of the STI Plan are subject to change
from year to year. The payment made pursuant to this Section 2.2.1 shall be paid
to the Executive in the succeeding year for which it is earned and shall be paid
by March 31 of such year. The Executive must be actually employed on the date
that any short term incentive plan payment is made in order to be eligible and
entitled to any such short term incentive plan payment, except as otherwise set
forth in this Agreement.

Section 2.2.2 Long Term Incentives, in the Employment Agreement shall be amended
and superseded by the following Section 2.2.2:

2.2.2 Long Term Incentives. The Executive shall be eligible to participate in
the Company’s Long Term Incentive Plan (“LTI Plan”), as such plan shall be in
effect and amended and/or superseded from time to time. The Company reserves the
right to terminate the LTI Plan in its sole discretion in accordance with the
terms of the LTI Plan, and the terms and conditions of the Plan are subject to
change from year to year. The terms of the LTI Plan are set out in Exhibit B
hereto, which is incorporated herein for all purposes. The Executive must be
actually employed on the date that any long term incentive plan payment is made
in order to be eligible and entitled to any such long term incentive plan
payment.

 

1



--------------------------------------------------------------------------------

1. Term of Addendum Agreement. The Company and Executive agree that the term of
this Addendum Agreement shall commence on January 1, 2014.

2. Entire Addendum Agreement. This Addendum Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

3. Waivers and Amendments. This Addendum Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

4. Governing Law. This Addendum Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

5. Assignment. This Addendum Agreement, and any rights and obligations
hereunder, may not be assigned by Executive and may be assigned by the Company
only to a successor by merger or purchasers of substantially all of the assets
of the Company or its affiliates.

6. Counterparts. This Addendum Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

7. Headings. The headings in this Addendum Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Addendum Agreement.

8. No Presumption Against Interest. This Addendum Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly here from shall be construed against
any party as being drafted by said party.

9. Binding Agreement. This Addendum Agreement shall inure to the benefit of and
be binding upon the Company and its respective successors and assigns and
Executive and Executive’s legal representatives.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum Agreement as of the
date first above written.

 

EXECUTIVE By:  

/s/ Glenn H. Clements

Date:  

4/7/14

Name:   Glenn H. Clements Title:   Group President, Direct Operations COMPANY
Stewart Information Services Corp. By:  

/s/ Matthew W. Morris

Date:  

4/7/14

Name:   Matthew W. Morris Title:   Chief Executive Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

Executive shall be eligible to participate in the Company’s Annual Bonus Payment
Program, also known as the Short Term Incentive Plan (“STI Plan”). The STI Plan
shall be determined by the Board of Directors (“Board”), in its sole discretion.

Payout amount will be determined by the attainment towards metrics which are
both specific to your position as well as reflective of corporate performance.

As part of its analysis, the Board shall consider the following targets in
determining the amount of the STI payment to the Executive:

 

Short Term Incentive (STI)            

Target Payout:

  

100% of Base Pay

   $ 400,000   

Maximum Target Payout:

  

200% of Target

   $ 800,000   

 

Metrics Used to Determine STI    Threshold     Target     Maximum     Weighting
 

Corporate Goals (40.0% of STI):

        

EBIDTA Improvement

     -5.00 %      0.00 %      5.00 %      14.00 % 

Pretax Profit Margin

     5.00 %      5.50 %      6.00 %      13.00 % 

Modified Return on Equity

     9.00 %      10.00 %      11.00 %      13.00 % 

Direct Operations Goals (60.0% of STI)

        

Operating Revenues Improvement

     0.00 %      5.00 %      10.00 %      25.00 % 

Pretax Profit Margin

     18.00 %      20.00 %      22.00 %      25.00 % 

Policy Loss Ratio

     6.00 %      5.00 %      4.00 %      10.00 % 

STI will be delivered as a cash bonus, paid annually after the conclusion of the
fiscal year, before the end of the first quarter of the succeeding year. STI
payout is expressed as a percentage of your base pay.

Target Annual STI payout is the equivalent of 100% of your base pay.

Maximum Annual STI payout is the equivalent of 200% of your target payout.

 

4



--------------------------------------------------------------------------------

Specific terms and calculations related to the Short Term Incentive (STI) Plan

The following sets forth the definition of specific terms and calculations
related to the Short-Term Incentive (STI).

 

Term/Calculation

  

Definition

Base Pay    This is the annual base salary. Company    The Company is Stewart
Information Services Corporation and its subsidiaries. Corporate    Corporate is
the same as Company. Corporate Performance    Corporate Performance is the set
of metrics for the Company. Earnings Before Interest, Taxes, Depreciation and
Amortization (EBITDA)    EBITDA metric is calculated by adding back interest
expense, depreciation expense and amortization expense to pretax earnings. The
source of data is the System of Record. Payout for this metric is based on
percent improvement. Maximum (Performance Level)    See Performance Level.
Maximum Target Payout    The Maximum Target Payout is the maximum annual cash
bonus that can be earned and paid under the STI. It is calculated by multiplying
the Target Payout by an agreed upon percentage as indicated in the Executive
Compensation Plan Summary. Modified Average Shareholders’ Equity    Modified
Average Shareholders’ Equity is calculated by subtracting cumulative other
comprehensive income and noncontrolling interest from shareholders’ equity. This
calculation is done as of the beginning of the year and the end of the year. The
average is then calculated by adding the beginning of the year and ending of the
year calculations and then dividing by two. Modified Net Earnings Attributable
to Company    Modified Net Earnings Attributable to Company is calculated by
subtracting certain items including, but not limited to, certain unusual income
tax expense or benefit as determined by the Board of Directors of the Company
from Net Earnings Attributable to Company. The source of data is the System of
Record. Modified Return on Equity (Modified ROE)    Modified Return on Equity
metric is calculated by dividing Modified Net Earnings Attributable to Company
by Modified Average Shareholders’ Equity. The source of data is the System of
Record. Payout for this metric is based on ratio attainment. Operating Revenues
   Operating Revenues is line 20 Total Revenues from the Profit Center Statement
(STG portion) and line 20 Total Net Revenues from the Schedule A (STC portion).
As a result, the System of Record is the PCSAPP and STATAPP.

 

5



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Operational Performance    Operational Performance is the set of metrics for an
executives’ area of management. Performance Level    Performance Level
represents the range of possible payout depending on performance driver for each
metric. The payout range is defined as the Threshold (50% of Target) and Maximum
(200% of Target). Policy Loss Ratio    Policy Loss Ratio metric is calculated by
dividing Title Losses and Related Claims by Title Insurance Revenues from Direct
Operations and Agency Operations. This calculation derived from the GAAP
financials rather than the PCS Policy Losses Ratio. The source of data is the
System of Record. Payout for this metric is based on ratio attainment. Pretax
Profit    Pretax Profit for personal metrics is the pretax earnings reported on
line 71 of the Profit Center Statements (STG portion) and Schedule A (STC
portion). As a result, the System of Record is the PCSAPP and STATAPP. For
corporate metric, Pretax Profit is equivalent to earnings before taxes and
noncontrolling interests as reported in the Form 10-K. Pretax Profit Margin   
Pretax Profit Growth personal metric is calculated by using what is reported on
line 71 Pretax Profit from the Profit Center Statements (STG portion) and
Schedule A (STC portion). As a result, the System of Record is the PCSAPP and
STATAPP. Pretax Profit Growth corporate metric is calculated by dividing the
earnings before taxes and noncontrolling interests by total gross revenues,
which excludes amounts retained by agencies and other unique or unusual items
including, but not limited to certain claims exceeding $1.0 million as
determined by the Board of Directors of the Company. The System of Record is the
Form 10-K. Payout for this metric is based on percent change from the prior
year. System of Record    Hyperion Financial Management (HFM) is the system of
record for all financial data unless otherwise stated. Target (Performance
Level)    See Performance Level. Target Payout    Target Payout is the annual
cash bonus that can be earned and paid under the STI. Target Payout is
calculated by multiplying Base Pay by an agreed upon percentage as indicated in
the Executive Compensation Plan Summary. Threshold (Performance Level)    See
Performance Level.

 

6



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Title Insurance Revenues    Title Insurance Revenues are revenues earned from
title insurance and escrow and other related fees. The source of data is the
System of Record. Title Losses and Claims    Title Losses and Claims is a line
item on the Company’s Consolidated Statement of Operations, Retained Earnings
and Comprehensive Earnings that is defined in the Company’s Annual Report filed
with the Securities Exchange Commission on the Form 10-K. The source of data is
the System of Record. Weighting    Weighting is a calculation that applies a
percentage to each metric. The aggregation of the percentages is 100%.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

LONG TERM INCENTIVE PLAN

(“LTI”)

Executive shall be eligible to participate in the Company’s Long Term Incentive
Plan (“LTI”), as such plan shall be in effect and amended and/or superseded from
time to time.

The actual value of the LTI shall be determined by the Board of Directors
(“Board”), in its sole discretion. The Board shall consider the overall
performance of the Company in awarding the LTI. As part of its analysis, the
Board shall consider the following targets in determining the value of the LTI
payable to the Executive:

 

Long Term Incentive (LTI)            

Target Payout:

   90% of Base Pay   

33% paid as Restricted Stock Award (RSA)

  

Time Vested

   $ 120,000   

33% paid as Performance Share Award (PSA)

  

Total Shareholder Return (TSR)

   $ 120,000   

33% paid as Performance Share Award (PSA)

  

Earnings Per Share (EPS)

   $ 120,000   

Total Target Value Payout

      $ 360,000   

Total Maximum Value Payout

      $ 600,000   

 

Metrics Used to Determine RSA and PSA Time Vesting

Shares are not subject to performance contingencies and will be earned by the
recipient by continued employment through the vesting period

Total Shareholder Return (TSR)

Vesting of performance shares occurs at the end of the performance period based
on the achievement of pre-determined TSR percentile ranking in relation to the
Russell 2000 Financial Services Index

Earnings Per Share (EPS)

Vesting of EPS performance shares occurs at the end of the performance period
based on achievement of pre-determined EPS targets.

Target LTI grant is the equivalent of 90% of your base pay.

LTI will be delivered as a Restricted Stock Award (RSA) or as a Performance
Stock Award (PSA) (Total = 100% of LTI grant).

LTI will be granted annually. It is 100% granted, but vests depending on the
terms listed in this exhibit.

Dividend Equivalent Rights (“DER”):

In the event a dividend is paid to shareholders during the restriction period,
the recipient will receive a cash payout as a DER at the time of vesting based
on the number of shares from this restricted period which become vested due to
meeting the performance and time restrictions.

 

8



--------------------------------------------------------------------------------

Time-Vested Restricted Shares

Award Value:

 

  •   One-third of the total targeted annual grant value will be provided in
time-based RSA’s.

 

  •   The grant value will be determined by calculating the total equity grant
value [(2014 base salary x LTI target as % of 2014 base salary) then dividing by
three].

 

  •   Share count is based on the grant value divided by grant date closing
stock price on 12/31/2013.

Vesting:

 

  •   RSA’s will cliff vest three years from date of grant.

 

  •   These shares are not subject to performance contingencies and will be
earned by the recipient by continued employment through the vesting period.

Performance Shares -Total Shareholder Return (“TSR”)

Award Value:

 

  •   The TSR-based performance shares will constitute one third of the overall
long-term incentive grant value.

 

  •   The target number of shares granted will be equal to the number of
time-based restricted shares.

Vesting:

 

  •   Vesting of performance shares occurs at the end of the three year
performance period based on the achievement of pre-determined TSR percentile
ranking in relation to the Russell 2000 Financial Services Index Companies
(“Comparative Group”).

Performance Period:

 

  •   The three year period which covers the grant date to the three year
anniversary of the grant date.

Performance Metric:

 

  •   The performance metrics associated with the Performance Shares will
function on a relative TSR-based model provided on the following page. Actual
relative TSR performance will be measured at the end of the three-year period as
compared to the Russell 2000 Financial Services Index.

 

9



--------------------------------------------------------------------------------

Performance Range:

 

  •   As set out in the table below, threshold and maximum opportunity to
incentivize performance will be associated with varying levels of relative
performance. Targeted performance is achieved when SISCO TSR is at the 60th
percentile of the comparative group. Threshold performance is set at the 40th
percentile. In the event SISCO performance is below the 40th percentile, the
associated payout is equal to zero. Maximum payout is achieved when SISCO TSR
performance is at the 100th percentile of the comparative group.

 

     Performance-Based Payment Schedule        TSR Percentile
Ranking    Percent of
Target Payment 1  

Maximum

   100th      200 %     90th      175 %     80th      150 %     70th      125 % 

Target

   60th      100 %     50th      75 % 

Threshold

   40th      50 %     <40th      0 % 

 

1) Payouts will be interpolated in between percentile rankings.

Performance Shares - Earnings per Share (“EPS”) Growth

Award Value:

 

  •   The EPS-based performance shares will constitute one third of the overall
long-term incentive grant value.

 

  •   The target number of shares to grant will be equal to the number of
time-based RSA’s

Vesting:

 

  •   Vesting of EPS performance shares occurs at the end of the three-year
performance period based on achievement of pre-determined EPS targets.

Performance Period:

 

  •   The three year period which covers the grant date to the three year
anniversary of the grant date.

Performance Metric:

 

  •   EPS performance shares will function on an EPS Compounded Annual Growth
Rate performance scale.

 

10



--------------------------------------------------------------------------------

Performance Range:

 

  •   As set out in the table below, threshold and maximum opportunity to
incentivize performance will be associated with varying levels of EPS
achievement. Targeted performance is achieved when SISCO’s EPS Compounded Annual
Growth Rate is equal to 10%. A threshold performance level has been established
at 5% growth. In the event SISCO performance is below this level, the associated
payout is equal to zero. Maximum payout is achieved when SISCO EPS performance
is equal to or greater than 15% growth.

 

     EPS Performance Shares        EPS Compunded
Growth Rate     Percent of
Target Payment 1  

Maximum

     15 %      200 %       13 %      150 % 

Target

     10 %      100 %       8 %      80 % 

Threshold

     5 %      50 %       <5 %      0 % 

 

1) Payouts will be interpolated for actual EPS Growth Rate achieved.

Key Employee Equity Plan (“KEEPs”)

Executive shall be eligible to participate in a one-time LTI Performance Share
Award (PSA) under the special Company’s Key Employee Equity Plan (“KEEPs”), as
such plan shall be in effect and amended and/or superseded from time to time.

The actual value of the KEEPs shall be determined by the Board of Directors
(“Board”), in its sole discretion. The Board shall consider the overall
performance of the Company in awarding the KEEPs. As part of its analysis, the
Board shall consider the following targets in determining the value of the KEEPs
PSA granted to the Executive:

 

Key Employee Equity Plan (KEEPs)   EPS Performance Level     
% of 2014 Base Salary1     Cash Value of Award   <$ 5.00         0 %    $ —     
$ 5.00         500 %    $ 2,000,000.00    $ 5.50         600 %    $ 2,400,000.00
   $ 6.00         700 %    $ 2,800,000.00   

 

1) Payouts will be interpolated for actual EPS Growth Rate achieved.

PSA Value:

 

  •   KEEPs is a one-time special Long Term Incentive.

 

  •   Targeted PSA values for differing levels of EPS achievement will be
established at the beginning of the performance period (500% - 700% of 2014 base
salary).

 

  •   No PSA will be granted at the beginning of the performance period. Rather,
performance will be assessed and awards granted based on the achievement of EPS
goals set forth in the schedule above.

 

  •   Cash value of award is equal to [2014 base salary x KEEPs target as % of
2014 base salary].

Vesting:

 

  •   If the performance criterion is achieved, awards as determined by the
Board will be granted and immediately vested.

 

11



--------------------------------------------------------------------------------

Performance Metric:

 

  •   The Committee has established an EPS performance level scale which must be
achieved for the year ending December 31, 2016 as illustrated in the table
above.

Performance Range:

 

  •   This PSA is based upon achieving pre-established EPS goals set forth by
the Committee. Currently this range is from $5.00 per share at the threshold, to
$6.00 per share at the maximum. In the event these goals are achieved, PSA’s
equal to the achieved EPS performance amount will be issued to participants. If
the EPS is below $5.00 per share, the PSA’s will not be granted.

Specific terms and calculations related to the Long Term Incentive (LTI)

The following sets forth the definition of specific terms and calculations
related to the Long Term Incentive (LTI).

 

Term/Calculation

  

Definition

Base Pay    This is the annual base salary. Company    The Company is Stewart
Information Services Corporation and its subsidiaries. Circuit Breaker   
Circuit Breaker is the minimum corporate performance that must be achieved in
order to receive the specified compensation. Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA)    EBITDA metric is calculated by adding
back interest expense, depreciation expense and amortization expense to pretax
earnings. The source of data is the System of Record. Earnings Per Share (EPS)
   Earnings Per Share (EPS) is the Diluted EPS attributable to Stewart as
reported annually in the Form 10-K. Metric attainment shall be expressed as both
SISCO’s EPS Compounded Annual Growth Rate (for the purposes of Performance Share
vesting) and absolute value (for the purposes of the KEEPs award determination.)
Maximum (Performance Level)    See Performance Level.

 

12



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Maximum Target Payout    The Maximum Target Payout is the maximum annual cash
bonus that can be earned and paid under the LTI. It is calculated by multiplying
the Target Payout by an agreed upon percentage as indicated in the Executive
Compensation Plan Summary. Performance Goals    Performance Goals provide the
threshold, target and maximum measurements that must be achieved in order to
receive the related level of compensation. Performance Level    Performance
Level represents the range of possible payout depending on performance driver
for each metric. The payout range is defined as the Threshold (50% of Target)
and Maximum (200% of Target). Performance Share Award (PSA)    Performance Share
Award is share-based compensation that vests based on defined measures, which
include corporate performance and time based measures. Restricted Stock Award
(RSA)    Restricted Stock Award is share-based compensation that is restricted
by time of service. System of Record    Hyperion Financial Management (HFM) is
the system of record for all financial data unless otherwise stated. Target
(Performance Level)    See Performance Level. Target Payout    Target Payout is
the share-based bonus that can be earned under the LTI. Target Payout is
distributed at the end of three years. Target Payout is calculated by
multiplying Base Pay by an agreed upon percentage as indicated in the Executive
Compensation Plan Summary. Threshold (Performance Level)    See Performance
Level. Total Shareholder Return (TSR)    Total Shareholder Return is calculated
by taking the difference between the Company’s end of year price per share and
the beginning of year price per share and adding the Company dividend per share.
Next, divide that sum by the Company’s beginning of year price per share.

 

13



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Total Shareholder Return (TSR) Ranking    Total Shareholder Return Ranking is
determined by calculating the Company’s percentile ranking for Total Shareholder
Return relative to the Russell 2000 Financial Services Index. The source of data
is Bloomberg.

 

14